[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                           ________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 97-4441                          2/18/03
                             Non-Argument Calendar
                                                               THOMAS K. KAHN
                           ________________________                CLERK


                       D.C. Docket Nos. 92-6175 CR-JAG
                                   96-6324-CIV-JAG


ERIC MARK TANNENBAUM,

                                                           Petitioner-Appellant,

      versus


UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.


                         __________________________

                Appeal from the United States District Court for the
                           Southern District of Florida
                          _________________________

                                 (August 4, 1998)

Before GODBOLD, HILL and FAY, Senior Circuit Judges.


PER CURIAM:
       Eric Mark Tannenbaum appeals the district court's denial of his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence for the violation of 18 U.S.C.

§ 924(c)(1)(possession of a firearm during a drug-trafficking offense).

       On appeal, Tannenbaum argues that when he pled guilty to carrying and using a

firearm in violation of § 924, his plea was based solely on the law before the clarification

in Bailey v. United States, 516 U.S. 137, 116 S. Ct. 501, 133 L. Ed. 2d 472

(1995)(requiring proof of active employment of the firearm in the commission of the

offense to establish "use" under 18 U.S.C. § 924 (c)(1)). He also argues that because of

the Supreme Court's recent holding in Bousley v. United States, __U.S.___, 118 S. Ct.
1604 (1998), even though his claim was procedurally defaulted by not challenging the

validity of his guilty plea on appeal, if he can establish "actual innocence," he may still be

entitled to a hearing on its merits.

       In a § 2255 proceeding, this Court reviews factual findings for clear error while it

reviews legal issues de novo. Martin v. United States, 81 F.3d 1083, 1084 (11th Cir.

1996); Fernandez v. United States, 941 F.2d 1488, 1491 (11th Cir. 1991). Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys and

will, therefore, be liberally construed. Fernandez, 941 F.2d at 1491. But, issues not

raised below are normally deemed waived. See generally United States v. Everett, 129
F.3d 1222, 1225 (11th Cir. 1997). "[T]he voluntariness and intelligence of a guilty plea

can be attacked on collateral review only if first challenged on direct review." Bousley,
18 S. Ct. at 1609.

                                              2
       We have reviewed the applicable statutes and caselaw, examined the relevant

portions of the record, and considered the briefs of the parties; we find no reversible error.

       Because Bailey discussed only the "use" prong of § 924(c), it did not change the

analysis to be applied to determine whether evidence is sufficient to convict a defendant

for "carrying" a firearm under § 924(c). See United States v. Farris, 77 F.3d 391, 395 &

n.4 (11th Cir.), cert. denied, 117 S. Ct. 241 (1996). In order to convict a defendant for

"carrying" a firearm, it is necessary only to show that the defendant knowingly carried a

gun in a car that was being used as a drug-distribution center. United States v. Range, 94
F.3d 614, 617 (11th Cir. 1996)(defendant who knowingly carried a gun under the

floormat of his car when delivering drug money was properly convicted of carrying a

firearm under § 924(c), even though there was insufficient evidence to support his

conviction for use of a firearm); see also, Muscarello v. United States, ___S.Ct.___,

(June 8, 1998)(holding the phrase "carries a firearm" is not limited to the carrying of

firearms on the person, but also applies to a person who knowingly possesses firearms in

a vehicle, including in the locked glove compartment or trunk of a car).

       In Bousley, 118 S. Ct. at 1607, Bousley contended that neither he nor his counsel

correctly understood the essential elements of the crime with which he was charged

(§ 924(c)(1)) and that, therefore, his plea was constitutionally invalid. The Court noted

that it has long held that "a plea does not qualify as intelligent unless a criminal defendant

receives "real notice of the true nature of the charge against him.'" Id., citing Smith v.

O'Grady, 312 U.S. 329, 61 S. Ct. 572, 85 L. Ed. 859 (1941). Bousley did not challenge the

                                              3
validity of his plea on appeal and, by failing to do so, procedurally defaulted his claim.

Bousley, 118 S. Ct. at 1607. However, the Court stated that his "claim may still be

reviewed in this collateral proceeding if he can establish that the constitutional error in his

plea colloquy 'has probably resulted in the conviction of one who is innocent.'" Id., citing

Murray v. Carrier, 477 U.S. 478, 496, 106 S. Ct. 2639, 2649, 916 L. Ed. 2d 397. The Court

went on to explain that to establish "actual innocence," the petitioner must demonstrate

that, "in light of all the evidence, it is more likely than not that no reasonable juror would

have convicted him." Bousley, 118 S. Ct. at 1607, citing Schlup v. Delo, 513 U.S. 298,

327-328, 115 S. Ct. 851, 867-868, 130 L. Ed. 2d 808 (1995).

       Tannenbaum asserts that he did not carry a gun "in relation to" a drug-trafficking

offense. In support of this, he claims that the loaded weapon was "inadvertently" in the

waistband of his pants when the drug transaction occurred and that he did not "intend" for

the gun to be part of the drug transaction.

       Neither the defendant's subjective intention for the weapon nor the alleged

inadvertency of its presence was a factor in this Court's determination in Range that the

defendant was "carrying" a firearm during and in relation to a drug-trafficking offense.

Range, 94 F.3d at 617. Range held that in order to convict a defendant for carrying a

firearm, it is necessary only to show that the defendant was "knowingly" carrying a gun

when the drug transaction occurred. Id.




                                              4
       At his change-of-plea hearing, Tannenbaum admitted to carrying a loaded weapon

in his waistband during the drug transaction. According to Range, this fact is enough to

convict Tannenbaum under the "carry" prong of § 924(c). Id.

       Therefore, because Tannenbaum cannot demonstrate that he is innocent of the

"carry" prong of § 924(c), he may not rely upon Bousley to have his defaulted claim of an

unintelligent plea considered on its merits.

       Because Bailey, 516 U.S. at 137, 116 S.Ct. at 501, only affects convictions based

upon the "use" prong of § 924(c)(1), and because Tannenbaum cannot demonstrate that

he is innocent of the "carry" prong of § 924(c)(1), he may not rely upon Bousley, 118
S. Ct. at 1604, to have his defaulted claim of an unintelligent plea considered on its merits.

Accordingly, the district court did not clearly err in denying Tannenbaum's § 2255 motion

to vacate, set aside, or correct his sentence for the violation of 18 U.S.C. § 924(c)(1).

       AFFIRMED.




                                               5